Citation Nr: 1400531	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  05-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as a spot on the lung.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976, and then from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Montgomery, Alabama.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed the entire record.  No additional relevant evidence has been added to the record since the October 2013 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


REMAND

The Board finds another remand warranted for additional medical inquiry.   

In its September 2013 remand, the Board noted certain deficiencies with a June 2013 VA medical opinion, which was added to the record pursuant to the May 2013 remand's request for examination and opinion into the Veteran's claim to service connection for a lung disorder.  In the September 2013 remand, the Board requested additional medical commentary into the claim.  In particular, the Board noted that the June 2013 VA examiner provided no rationale for finding that "[t]here is no support that the Veteran had enlargement of the left hilar lymph nodes."  

In appears that no additional medical inquiry was conducted in response to the September 2013 remand.  Rather, it appears that the June 2013 VA medical opinion was again included in the claims file.  Consequently, the Board regrettably must remand this case again.  Stegall v. West, 11 Vet. App. 268 (1998).  

As indicated in previous remands, the service connection claim for sleep apnea is inextricably intertwined with the service connection claim for a lung disorder, and will not be decided until the service connection claim for a lung disorder has been resolved.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from June 2013.    

2.  Obtain another VA medical opinion as to the etiology of the Veteran's diagnosed left hilar lymph nodes.  The claims folder must be made available and reviewed by the clinician.  

The clinician is asked to address whether the calcified granulomas in the left hilum represent a disability.  The clinician is also asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the calcified hilar granulomas were manifested in service or are related to service, including lung symptoms therein.  

The clinician's attention is directed to multiple STRs noting complaints of wheezing and chest pain.  

Please provide a complete explanation for the opinion.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the two remaining issues on appeal - service connection for a lung disorder and service connection for sleep apnea - in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2013, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

